Title: To George Washington from Brigadier General John Lacey, Jr., 29 March 1778
From: Lacey, John Jr.
To: Washington, George



Dear General
Bucks [Pa.] March 29th 1778

I had the pleasure to be with General McIntosh the 23d Instant at the Spring House Tavern in Philada County, when the Genl Several field Officers and myself, was of the Opinion that were the Inhabitants who live near, or between, our and the Enemies Lines on this side the Schuylkill; to move Back into the Country, that it would be of the Utmost utility to the publick cause; General McIntosh was on his return to Camp to lay the proposel before your Excellency, and to send me word if approved of.

Such a plan would not onely stop all Communication with the Enemy but would hinder them of every kind of supply from the Country, which the most Indefatigable exertions of my parties cannot prevent, every kind of Villiany is carryed on by the people near the Enemies lines, and from their Genl conduct I am induced to believe but few real friends to America is left with in ten Miles of Philada, those who have appeared the Least Active, have either been made prisoners by the enemy or compelled to fly to some other part of the country for safety, I have a Number of Notorious Offenders now confind, who were taken by my parties, going to Market.
I have wrote to the president and Council of this State, concerning those People who are found trading With the Enemy, and that your Excellency was desirous the State would adopt some plan to bring the traitors to Justice, the President advises me to keep them safe confind. that the chief judge was then in Lancaster, who he would confer with on the Subject, and let me know what would be done in his next.
In order to know the Peoples minds in regard of Moving I sent down word by my parties (after I left General McIntosh) that all the Inhabitants within fifteen Miles of Philada was desired to Move Back into the country by the first of April. Yesterday two Quakers, Robert Verree and One Mr Paul, said to be Deputies, by a Meeting of the Inhabitants, to wait upon me, to know my reasons for ordering them to Quit their habitation they complained heavely, that to move was Impracticable cruel and would be attended with every evil, they assured me. teams and Carriages could not be procured in all that Country Sufficient to move one third of the Inhabitants and their effects. they were very desirous they might be indulged to remain on their Farmes: they say they are willing to Submit and Bear patiently, every insult they may meet with, from the Armies, and all they Ask is to remain on their Possessions.
I promised them I would wright to your Excellency, and as soon as I reced an Answer would inform them what was Determined on.
Last thursday between four and five oClock in the afternoon, two of my Militia Light Horse went within the Enemies Picquets between frankfort and Philadelphia, took five of their Refugee Prisoners and Brought them off. I remain with the greatest respect your Excellencys most Obedient Humble Servt

John Lacey jur B.G.

